NUMBER 13-13-00508-CR

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                              IN RE ERNESTO BERLANGA


                          On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION

               Before Justices Benavides, Perkes, and Longoria
                      Memorandum Opinion Per Curiam1

       Relator, Ernesto Berlanga, proceeding pro se, filed a petition for writ of

mandamus on September 20, 2013, through which he seeks to compel the district clerk

and trial court to “honor their [granted] motions” to provide relator with free copies of the

clerk’s records and trial court records so that relator “may be able to submit an

adequate appeal on his behalf.” This Court affirmed relator’s conviction for aggravated

assault and his pro se petition for discretionary review is pending at the Texas Court of


       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
Criminal Appeals. See Berlanga v. State, No. 13-11-00170-CR, 2013 WL 3203110, at

*1 (Tex. App.—Corpus Christi June 20, 2013, pet. filed) (mem. op. not designated for

publication).

       To be entitled to mandamus relief, relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a ministerial act not involving a discretionary or judicial decision. State ex rel. Young

v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007). If relator fails to meet both of these requirements, then the petition for writ

of mandamus should be denied. See id.

       It is relator’s burden to properly request and show entitlement to mandamus

relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.–Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself

entitled to the extraordinary relief he seeks.”). In addition to other requirements, relator

must include a statement of facts supported by citations to “competent evidence

included in the appendix or record,” and must also provide “a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the

appendix or record.” See generally TEX. R. APP. P. 52.3. In this regard, it is clear that

relator must furnish an appendix or record sufficient to support the claim for mandamus

relief. See id. R. 52.3(k) (specifying the required contents for the appendix); R. 52.7(a)

(specifying the required contents for the record).

       We conclude that relator has failed to meet his burden to establish his right to

mandamus relief because his petition for writ of mandamus does not comply with the

foregoing requirements. In addition to other deficiencies, relator has not filed a record



                                             2
or an appendix with his petition. See id. R. 52.3(k), 52.7. Further, to the extent that

relator seeks mandamus relief against the district clerk, this Court does not have

mandamus jurisdiction over district clerks except as necessary to enforce our

jurisdiction. See TEX. GOV'T CODE ANN. § 22.221(a), (b) (West 2004); In re Smith, 263
S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding); In re

Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig.

proceeding); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.

proceeding). Relator has not made such a showing in this case.

       The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that relator has not met his burden

to obtain mandamus relief. See State ex rel. Young, 236 S.W.3d at 210. Relator’s

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                                    PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this the
4th day of October, 2013.




                                           3